El Juez Pbesidente Se. HeRNÁndez,
emitió la opinión del tribunal.
Se trata de una acción sobre cobro de honorarios por servicios profesionales.
El demandante abogado Willis Sweet reclama al deman-dado Benito Zalduondo en su demanda jurada, radicada el día 13 de marzo de 1917 en la Corte de Distrito de San Juan, Sección 2a., el pago de $500 que le adeuda de $1,250 en que fueron convenidos los honorarios del demandante por llevar la defensa del demandado en pleito de Luis Muñoz Rivera contra Zalduondo y Carreras, sobre reclamación de $15,000 en concepto de daños y perjuicios por libelo,.de cuya suma *348había recibido el demandante $750. También reclama el de-mandante al demandado $1,000 por honorarios devengados en pleito análogo del mismo Muñoz Rivera contra el perió-dico “La Correspondencia” y otro, en el que no hnbo estipula-ción de honorarios.
Al contestar la demanda alegó el demandado qne los ho-norarios en ambos pleitos fueron convenidos en $750, y en igual cantidad los honorarios de la defensa de Zalduondo en contrademanda presentada por éste en el primero de dichos pleitos, reclamando a Muñoz Rivera $50,000 en concepto de daños y perjuicios también por libelo, ascendiendo aque-llas partidas a la suma de $1,500 que redujeron luego a $1,250, de cuya suma recibió el demandante $750 y última-mente $150 como' saldo de cuentas en virtud de convenio final habido entre ambos, sin que por tanto adeude cantidad alguna al demandante.
Celebrado el juicio la corte, en vista del resultado de las pruebas, estableció como conclusiones de hecho que el deman-dante convino con el demandado la defensa en los dos pleitos expresados por la suma de $1,250, de los que sólo ha pagado el demandado $750, debiéndole por tanto $500; que los dos pleitos fueron desestimados antes de llegar a vista final; y que en la representación de Zalduondo interpuso Sweet contra demanda a Muñoz Rivera sin que fueran estipulados los honorarios que por esa defensa había de percibir, los que la corte estima en la suma de $200.
Con tales conclusiones por base fué dictada sentencia en 31 de julio de 1917 “condenando al demandado Benito Zal-duondo al pago de la suma de $700, intereses legales sobre esa suma desde la interposición de la demanda, y costas, gastos y honorarios de abogado,” contra cuya sentencia in-terpuso Zalduondo recurso de apelación para ante esta Corte Suprema.
Alega el apelante en apoyo de la revocación de la senten-*349cia apelada que la corte cometió error en la apreciación de las pruebas, al no estimar que los honorarios de ambos plei-tos y los de la contrademanda fueron estipulados conjunta-mente en la suma de $1,250 y al apreciar que de esa suma únicamente habían sido satisfechos $750 cuando fueron pa-gados $900. También alega que al demandante sólo asiste el derecho de demandar por el “quantum meruit” o sea por el valor razonable de los servicios profesionales que prestó a Zalduondo, toda vez que los pleitos no fueron llevados a sentencia final por los méritos de los mismos. Y añade por último que la corte cometió error al condenar al demandado al pago de costas, gastos y honorarios de abogado.
Hemos examinado la evidencia aportada al juicio por ambas partes. Se trata de un caso de evidencia contradic-toria y no aparece que la corte de distrito actuara movida por pasión, prejuicio o parcialidad o que cometiera algún error manifiesto. Pero como de las pruebas resulta que las demandas en los casos en que se originaron los honorarios fueron desestimadas por la Corte de Distrito de los Estados Unidos para Puerto Bico sin celebración de juicio alguno, en enero 10, 1916, a virtud de mociones del abogado Sweet en representación de Zalduondo, por falta de gestión del de-mandante Muñoz Bivera, opinamos que el convenio habido entre demandante y demandado fijando la suma de $1,250 por la defensa del primero en ambos pleitos no puede ser extensivo al caso de abandono de las demandas por el deman-dante Muñoz Bivera.
El artículo 1250 del Código Civil Bevisado, 1283 del Es-pañol, aplicado por la Corte Suprema de los Estados Unidos en el caso de esta isla Sucesión de Serrallés v. Esbrí, 200 U. S. 103, preceptúa que cualquiera que sea la generalidad de los términos de un contrato no deberán estimarse compren-didos en él cosas distintas y casos diferentes de aquellos sobre que los interesados se propusieron contratar.
*350Willis Sweet y Benito Zalduondo contrataron cantidad fija de honorarios por la defensa del segundo en los dos casos de que se trata y el abandono de las demandas por el deman-dante Muñoz Rivera, proceder completamente ajeno a la vo-luntad de Zalduondo y que precisamente venía a hacer- in-necesaria la defensa que era la materia del convenio, no pudo estar en la mente de las partes contratantes.
No habiendo habido convenio entre las partes para la re-muneración de los servicios profesionales que el abogado Sweet llegó a prestar a Zalduondo, es de aplicación el artí-culo 1486 del Código Civil, enmendado por Ley de 24 de fe-brero de 1906, preceptivo de que cuando no hubiere convenio y surgieren diferencias, la parte con derecho a la remunera-ción podrá reclamar y obtener en juicio de la otra parte ante cualquier corte de jurisdicción competente el importe razonable de dichos servicios.
El abogado Sweet gestionó el traslado de los dos pleitos de la Corte de Distrito de San Juan a la Corte de Distrito de los Estados Unidos para Puerto Rico, para lo cual hubo de estudiar la importante cuestión de jurisdicción de la corte federal con relación a los dos pleitos iniciados por Muñoz Rivera. Sweet contestó la demanda en el caso contra Zal-duondo y Carreras y hubo de someter a estudio las cuestiones en ambos casos por más que no fueran llevados a juicio. En los dos pleitos la cuantía de la reclamación era de $15,000 en concepto de daños y perjuicios por libelo. Muñoz Rivera era Comisionado Residente en Washington y figura muy promi-nente en la política del país. ■ El éxito de los dos pleitos afec-taba grandemente al crédito profesional del letrado Willis Sweet en una contienda sobre libelo entablada por Muñoz Rivera contra Benito Zalduondo.
Atendidas las razones expuestas, los honorarios por los servicios profesionales que de hecho prestó Sweet a Zal-duondo en los dos pleitos expresados pueden apreciarse ra-zonablemente en la suma de $1,000. Como a Sweet sólo fue-*351ron satisfechos $750 y no más, según apreciación de la corte sentenciadora, qneda debiéndole Zaldnondo $250.
En cnanto a los servicios profesionales de Sweet por la contrademanda, lian sido apreciados por la corte inferior en la snma de $200, y contra tal apreciación no ha interpuesto Sweet recurso alguno. Dicha snma y la anterior de $250 dan un total de $450 que Zalduondo está en el deber de pagar a Sweet con los intereses a contar desde la fecha de la inter-posición de la demanda.
Por lo que atañe a la condena de costas, gastos y hono-rarios de abogado, opinamos que atendidas todas las circuns-tancias del caso no hubo temeridad o culpabilidad por parte de Zalduondo al defenderse de, la reclamación que le hizo el demandante, y por tanto que la corte inferior infringió el artículo 327 del Código de- Enjuiciamiento Civil según quedó redactado por Ley de 12 de marzo de 1908, sin que hubiera culpabilidad en su defensa. Martínes v. Padilla, 19 D. P. R. 582, y Vivas et al. v. Hernaiz, Torga & Co., et al., 24 D. P. R. 836.
Por las razones expuestas es de modificarse la sentencia apelada, condenando al demandado a pagar al demandante la suma de $450, e intereses legales a contar desde 13 de marzo de 1917, fecha de la interposición de la demanda, sin costas, gastos ni honorarios de abogado.

Modificada la sentencia condenando al de-mandado a pagar $450 e intereses a contar desde la interposición de la demanda, sin costas, desembolsos ni 'honorarios de abo-gado.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
Los Jueces Asociados Sres. Wolf y Aldrey no intervinie-ron en la resolución de este caso.